Application for stay, presented to Justice Kennedy, and by him referred to the Court, granted, and it is ordered that execution and enforcement of the judgment of the Supreme Court of Alabama, case No. 87-482, is stayed pending the timely filing and disposition of a petition for writ of certiorari. In the event the petition for writ of certiorari is denied, this order terminates automatically. Should the petition for writ of certiorari be granted, this order is to remain in effect pending the issuance of the mandate of this Court. This order is further conditioned upon the supersedeas bond presently posted with the Clerk of the Circuit Court of Jefferson County, Alabama, Civil Action No. CV-82-2453, remaining in effect.